Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2,16-18,22-25 and 27-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee 2018/0155544.
Lee exemplifies (#1) a blend of 70 parts branched BPA based polycarbonate, 30 parts linear BPA based polycarbonate (ie collectively applicant’s A2), 8 parts of branched polysiloxane, 8 parts of a borate, 11 parts of a diphosphate and 23 parts of talc (ie applicant’s D). The branched polysiloxane (paragraph 97) functions as a flame 
The (B + C)/D ratio is (11+8)/23 or 0.83.

In regards to applicant’s dependent claims:
The claims permit zero amount of A1.
	Applicant’s heat emission, VOF4 and Ds properties are not reported. However, given that the reference suggests all of applicant’s material and amount limitations, presumably the same properties would result.
	
	Lee’s Korean foreign priority document appears to support the cited example.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claims 2,16,18,20,22-25 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inazawa 2014/0303296.
Inazawa exemplifies (#10) a blend of 89 parts of BPA based polycarbonate (ie applicant’s A2), 11 parts polycarbonate-siloxane, 10 parts flame retardant FR-1, 25 parts talc (ie applicant’s D), 0.4 parts PTFE (ie applicant’s E), wax, fatty ester and heat stabilizer. The polycarbonate-siloxane contributes to the composition’s flame retardancy (paragraph 70) and therefore can be considered to be applicant’s “C”. FR-1 (paragraph 

Normalized to a 100 parts PC this example would be:
	A          100 parts PC
	C         12  PC-siloxane
	B         11 parts diphosphate flame retardant
	E         0.4 parts PTFE
D	28 parts talc  
	
	The (B + C)/D ratio is (11 +12)/28 or 0.82.

In regards to applicant’s dependent claims:
The claims permit zero amount of A1.
	Applicant’s heat emission, VOF4 and Ds properties are not reported. However, given that the reference suggests all of applicant’s material and amount limitations, presumably the same properties would result.


Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Inazawa 2014/0303296        .
Inazawa applies as explained above.
.

Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Inazawa 2014/0303296.
Inazawa applies as explained above.
The cited example employs 0.4 parts maleated wax (paragraph 225) instead of an acid modified wax. However, Inazawa (paragraph 171) suggests such acid modification of the wax and would have been obvious.

Claims 2,16-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nodera 6150443.
	Nodera exemplifies (#6) a blend of 86 parts of a bisphenol A polycarbonate (ie applicant’s A2), 14 parts HIPS, 5 parts flame retardant P-2, 1 part antistatic agent, 1 part PEG, 0.2 parts PTFE (ie applicant’s “E”), 20 parts talc (ie applicant’s “D”) and 5 parts S-2001 – a graft of unsaturated monomers upon a siloxane/acrylate rubber (col 12 line 57-59) which qualifies as applicant’s “C”. Flame retardant P-2 (col 12 line 43-44) is FP-500 which inherently has a structure corresponding to applicant’s “B” with p=q=r=s=1; R1=R2=R3=R4= dimethylphenyl; X1 is phenylene; k=1. 

Normalized to a 100 parts PC this example would be:
	A          100 parts PC

	B         6 parts diphosphate flame retardant
	E         0.23 parts PTFE
D	23 parts talc  
	C          6 parts S-2001

	The (B + C)/D ratio is 12/23 or 0.52.
	The amount of diphosphate in this example is 6pph rather than applicant’s minimum of 8 per 100 PC. However, Nodera does suggest higher amounts (col 6 line 56) and even exemplifies 10 parts per 83 of PC (ie 12pph) in other examples.
	It would have been obvious to slightly increase the amount of diphosphate in the cited example to 8 parts per 100 PC as this is directly suggested by Nodera.

In regards to applicant’s dependent claims:
The claims permit zero amount of A1.
	The polycarbonate can be branched (col 4 line 31).
	An increase to 9 parts of diphosphate flame retardant per 100 PC would also be obvious for the same reasons, and would provide 15 parts of B + C per 100 parts PC. 
	The antistatic agent of the cited example (col 12 line 47) is a salt of an acid. Given that applicant (paragraph 97 of spec) considers sulfonate esters as qualifying as an “acid”, then this salt must also qualify. 

	The proposed increase of diphosphate to 8 parts per 100 PC would result in a   (B + C)/D of (8 + 6)/23 of 0.61.

See the Bergman article (page 80) for a graphical depiction of the structure of FP-500.

Claims 2,16-20,22-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nodera 6127465.
Nodera exemplifies (#4) a blend of 71 parts of a bisphenol A polycarbonate (ie applicant’s A2), 21 parts HIPS, 8 parts flame retardant P-3, 0.1 parts PTFE (ie applicant’s “E”), 10 parts talc (ie applicant’s “D”) and 3 parts G-2, S-2001 – a graft of unsaturated monomers upon a siloxane/acrylate rubber (col 11 line 51-54) which qualifies as applicant’s “C”. Flame retardant P-3 (col 12 line 43-44) is CR-733s which inherently has a structure corresponding to applicant’s “B” with p=q=r=s=1; R1=R2=R3=R4= phenyl; X1 is phenylene; k=1. See the Bergman article (page 79) for a graphical depiction of the structure of CR733s.

Normalized to a 100 parts PC this example would be:
	A          100 parts PC
	            30 parts HIPS

	E          0.14 parts PTFE
D	  14 parts talc  
	C          4.2 parts S-2001

	The (B + C)/D ratio is (11.3 + 4.2)/14 or 1.1.

This ratio is borders on applicant’s maximum of 1.04. However, Nodera (col 8 line 1) suggests higher amounts of talc. Increasing the amount of talc from 14 parts per hundred PC to 15 parts per hundred PC meets applicant’s ratio and would have been obvious. Alternatively, Nodera (col 8 line 13; col 7 line 53) suggests lesser amounts of graft polymer and phosphate. Decreasing the amount of S-2001 from 4.2 parts per hundred PC to 3.3 or decreasing the amount of phosphate from 11.3 parts per hundred PC to 10.4 would meet applicant’s ratio and would have been obvious. 

In regards to applicant’s dependent claims:
The claims permit zero amount of A1.
	The polycarbonate can be branched (col 4 line 20). 
	Applicant’s heat emission, VOF4 and Ds properties are not reported. However, given that the reference suggests all of applicant’s material and amount limitations, presumably the same properties would result.
	Increasing the amount of talc (col 8 line 1) such that there is 18 parts per hundred PC is also within Nodera’s teachings.
26 rejected under 35 U.S.C. 103 as being unpatentable over  Lee 2018/0155544 or Inazawa 2014/0303296 or Nodera 6150443 or Nodera 6127465 in view of Wenz 2007/0225441.
	Lee, Inazawa and Nodera apply as explained above.
	Inazawa (paragraph 208), Nodera ‘443 (col 12 line 1-6) and Nodera ‘465 (col 1 line 16) suggests multiple uses for their flame retarded talc filled polycarbonate compositions, but don’t specifically list railway car interiors. Likewise, Lee does not suggest specific articles for his flame retarded talc filled polycarbonate composition
	Wenz (paragraph 156) lists such a use for similar flame retarded talc filled polycarbonate compositions.
	It would have been obvious to form any common article from Inazawa or Nodera’s or Lee’s composition.


Claims 1,3-5,10-14 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Inazawa 2014/0303296.
Inazawa exemplifies (#10) a blend of 89 parts of polycarbonate, 11 parts polycarbonate-siloxane, 10 parts flame retardant FR-1, 25 parts talc (ie applicant’s D), 0.4 parts PTFE (ie applicant’s E), wax, fatty ester and heat stabilizer. The polycarbonate-siloxane contributes to the composition’s flame retardancy (paragraph 70) and therefore can be considered to be applicant’s “C”. FR-1 (paragraph 221) is bisphenol A bis(diphenylphosphate) which meets applicant’s “B” with “k” equal to 1.


	A          100 parts PC
	C         12  PC-siloxane
	B         11 parts diphosphate flame retardant
	E         0.4 parts PTFE
D	28 parts talc  
	
	The (B + C)/D ratio is (11 +12)/28 or 0.82.

The polycarbonate of this example (paragraph 219) is based on bisphenol A rather than methyl substituted bisphenol A.
	However, Inazawa (paragraph 15) lists 2,2-bis(4-hydroxy-3-methylphenyl)propane as an alternative to bisphenol A. 
	It would have been obvious to employ such a methyl substituted polycarbonate in place of the BPA polycarbonate in the cited example.

In regards to applicant’s dependent claims:
The cited example does not employ a branched polycarbonate. However, Inazawa (paragraph 30) suggests such branching of the polycarbonate and would have been obvious.
The cited example employs 0.4 parts maleated wax (paragraph 225) instead of an acid modified wax. However, Inazawa (paragraph 171) suggests such acid modification of the wax and would have been obvious.
.

Claims 1,4,5,7,9-14 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Nodera 6150443.
	Nodera exemplifies (#6) a blend of 86 parts of a polycarbonate, 14 parts HIPS, 5 parts flame retardant P-2, 1 part antistatic agent, 1 part PEG, 0.2 parts PTFE (ie applicant’s “E”), 20 parts talc (ie applicant’s “D”) and 5 parts S-2001 – a graft of unsaturated monomers upon a siloxane/acrylate rubber (col 12 line 57-59) which qualifies as applicant’s “C”. Flame retardant P-2 (col 12 line 43-44) is FP-500 which inherently has a structure corresponding to applicant’s “B” with p=q=r=s=1; R1=R2=R3=R4= dimethylphenyl; X1 is phenylene; k=1. 

Normalized to a 100 parts PC this example would be:
	A          100 parts PC
	            16 parts HIPS
	B         6 parts diphosphate flame retardant
	E         0.23 parts PTFE
D	23 parts talc  
	C          6 parts S-2001

	The (B + C)/D ratio is 12/23 or 0.52.

However, Nodera does suggest higher amounts of the phosphate flame retardant (col 6 line 56) and even exemplifies 10 parts per 83 of PC (ie 12pph) in other examples.
	Also, Nodera (col 4 line 15) suggests 2,2-bis(4-hydroxy-3,5-dimethylphenyl)propane as an alternative to bisphenol A.

	It would have been obvious to slightly increase the amount of diphosphate in the cited example to 8 parts per 100 PC as well as utilize the methyl substituted version of BPA polycarbonate as this is directly suggested by Nodera.

In regards to applicant’s dependent claims:
	The polycarbonate can be branched (col 4 line 31).
	An increase to 9 parts of diphosphate flame retardant per 100 PC would also be obvious for the same reasons, and would provide 15 parts of B + C per 100 parts PC. 
	The antistatic agent of the cited example (col 12 line 47) is a salt of an acid. Given that applicant (paragraph 97 of spec) considers sulfonate esters as qualifying as an “acid”, then this salt must also qualify. 
	Applicant’s heat emission, VOF4 and Ds properties are not reported. However, given that the reference suggests all of applicant’s material and amount limitations, presumably the same properties would result.


See the Bergman article (page 80) for a graphical depiction of the structure of FP-500.

Claims 1,3-5,7,9-14 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Nodera 6150443 in view of Uchimura 2013/0030094.
Nodera applies as explained above.
Nagasawa suggests the polycarbonate be made from methyl substituted bisphenol A, but doesn’t point out specific advantages of these methyl substituted bisphenols.
Uchimura (paragraph 102,103) teaches that the methyl substitution improves flame retardancy.
It would have been obvious to select a polycarbonate made from 2,2-bis(4-hydroxy-3,5-dimethylphenyl)propane or 2,2-bis(4-hydroxy-3 methylphenyl)propane.
 for use in Nodera’s cited example for the expected improved flame retardancy.


Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Inazawa 2014/0303296 or Nodera 6150443 in view of Wenz 2007/0225441.
	Inazawa and Nodera apply as explained above.

	Wenz (paragraph 156) lists such a use for similar flame retarded talc filled polycarbonate compositions.
	It would have been obvious to form any common article from Inazawa or Nodera’s composition.


Applicant's arguments filed 12/10/21 have been fully considered but they are not persuasive. 
Applicant argues Nodera ‘443 lacks applicant’s phosphate of formula (3).
This is clearly false. Nodera’s example 6 utilizes the phosphate FP-500. FP-500 meets applicant’s formula (3) based on the chemical name provided by Nodera and the structure shown in the Bergman article.
Arguments that no single example of Nodera meets all of applicant’s limitations is never convincing against obviousness rejection. The whole of the reference is to be considered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        1/18/22